Order issued July 29, 2015




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-00101-CR
                      ________________________________________

                             NATALIO JUAREZ, JR., Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                                       ORDER

                         Before Justices Bridges, Lang, and Schenck

       Based on the Court’s opinion of this date, we GRANT the March 20, 2015 motion of

Nanette Hendrickson for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Nanette Hendrickson as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Natalio Juarez, Jr., TDCJ No. 1908382, Cole Unit, 3801 Silo Road, Bonham, Texas, 75418.



                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE